                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

EDDIE BEAGLES,

      Plaintiff,

v.                                                            CV No. 16-506 KG/CG

U.S. DEPARTMENT OF LABOR
WAGE AND HOUR DIVISION, et al.

      Defendants.

              SECOND ORDER GRANTING STIPULATED MOTION FOR
                     EXTENSION OF TIME TO FILE REPLY

      THIS MATTER is before the Court on the parties’ second Stipulated Motion for

Extension of Time to File Reply, (Doc. 38), filed December 7, 2018. The Court, having

reviewed the motion and being otherwise fully advised, finds that the motion is well-

taken and should be GRANTED.

      IT IS THEREFORE ORDERED that Plaintiff’s Reply is due to the Court on or

before December 21, 2018 and Defendant’s Reply is due to the Court on or before

January 11, 2019.

      IT IS SO ORDERED.



                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
